DETAILED ACTION
  
EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Albert A. Abbou, Reg. No. 75,598 on 8/26/2022. 
  
Claims:

1. (Currently Amended) A method comprising: obtaining, by a data analytics network element, terminal behavioral information of a plurality of first terminals; 
 	determining, by the data analytics network element, expected terminal behavioral information based on the terminal behavioral information of the plurality of first terminals; 
 	sending, by the data analytics network element, the expected terminal behavioral information to a first core network element; 
 	receiving, by the first core network element, the expected terminal behavioral information;
 	sending, by the first core network element, first terminal behavioral information of a second terminal to the data analytics network element based on determination, by the first core network element, from a comparison of the first terminal behavior information of the second terminal to the received expected terminal behavior information from the data analytics network element, wherein the first terminal behavioral information of the second terminal does not match the expected terminal behavioral information, and wherein the second terminal is one of the plurality of first terminals 
 	receiving, by the data analytics network element from a second core network element, second terminal behavioral information of the second terminal; 
 	determining, by the data analytics network element, exception information of the second terminal based on the first terminal behavioral information of the second terminal and the second terminal behavioral information of the second terminal; 
 	receiving, by a policy control function network element, the exception information of the second terminal from the data analytics network element; and 
 	wherein the first terminals and the second terminal are mobile terminals.  
 
11. (Currently Amended) A system comprising: 
 	a data analytics network element comprising: 
 	at least one processor; and 
 	a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the data analytics network element to: 
 	obtain terminal behavioral information of a plurality of first terminals; 
 	determine expected terminal behavioral information based on the terminal behavioral information of the plurality of first terminals; 
 	send the expected terminal behavioral information to a first core network element;
	receive, from the first core network element, first terminal behavioral information of a second terminal based on the first core network element’s determination from a comparison of the first terminal behavior information of the second terminal to the received expected terminal behavior information from the data analytics network element, wherein the first terminal behavioral information of the second terminal does not match the expected terminal behavioral information, and wherein the second terminal is one of the plurality of first terminals 
 	receive, from a second core network element, second terminal behavioral information of the second terminal; 
 	determine exception information of the second terminal based on the first terminal behavioral information of the second terminal and the second terminal behavioral information of the second terminal; and 
  	
	send the exception information of the second terminal to a policy control function network element; and 
 	wherein the first terminals and the second terminal are mobile terminals.
 	.  

20. (Currently Amended) Adata analytics network apparatus comprising: 
 	at least one processor; and 
 	a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the data analytics network apparatus to: 
 	obtain terminal behavioral information of a plurality of first terminals; 
 	determine expected terminal behavioral information based on the terminal behavioral information of the plurality of first terminals; 
 	send the expected terminal behavioral information to a first core network element; 
 	receive, from the first core network element, first terminal behavioral information of a second terminal based on the first core network element’s determination from a comparison of the first terminal behavior information of the second terminal to the received expected terminal behavior information from the data analytics network apparatus, wherein the first terminal behavioral information of the second terminal does not match the expected terminal behavioral information, and 
 	wherein the second terminal is one of the plurality of first terminals 
 	receive, from a second core network element, second terminal behavioral information of the second terminal; 
 	determine exception information of the second terminal based on the first terminal behavioral information of the second terminal and the second terminal behavioral information of the second terminal; and
 	send the exception information of the second terminal to a policy control function network element; and 
 	wherein the first terminals and the second terminal are mobile terminals.  

30. (Currently Amended) A method comprising: 
 	obtaining, by a data analytics network element, terminal behavioral information of a plurality of first terminals; 8Atty. Docket: 4747-80500 (85879901US08) 
 	determining, by the data analytics network element, expected terminal behavioral information based on the terminal behavioral information of the plurality of first terminals; 
 	sending, by the data analytics network element, the expected terminal behavioral information to a first core network element; 
 	receiving, by the data analytics network element from the first core network element, first terminal behavioral information of a second terminal based on the first core network element’s determination from a comparison of the first terminal behavior information of the second terminal to the received expected terminal behavior information from the data analytics network element, wherein the first terminal behavioral information of the second terminal does not match the expected terminal behavioral information, and wherein the second terminal is one of the plurality of first terminals 
 	receiving, by the data analytics network element from a second core network element, second terminal behavioral information of the second terminal; and 
 	determining, by the data analytics network element, exception information of the second terminal based on the first terminal behavioral information of the second terminal and the second terminal behavioral information of the second terminal; and
 	sending, by the data analytics network element, the exception information of the second terminal to a policy control function network element; and 
  	wherein the first terminals and the second terminal are mobile terminals.  

31. (Currently Amended) A non-transitory computer readable storage medium configured to store program instructions, which when executed by at least one processor of adata analytics network apparatus, cause the data analytics network apparatus to: 
 	obtain terminal behavioral information of a plurality of first terminals; 
 	determine expected terminal behavioral information based on the terminal behavioral information of the plurality of first terminals; 
 	send the expected terminal behavioral information to a first core network element; 9Atty. Docket: 4747-80500 (85879901US08) 
 	receive, from the first core network element, first terminal behavioral information of a second terminal based on the first core network element’s determination from a comparison of the first terminal behavior information of the second terminal to the received expected terminal behavior information from the data analytics network apparatus, wherein the first terminal behavioral information of the second terminal does not match the expected terminal behavioral information, and 
 	wherein the second terminal is one of the plurality of first terminals 
 	receive, from a second core network element, second terminal behavioral information of the second terminal; 
 	determine exception information of the second terminal based on the first terminal behavioral information of the second terminal and the second terminal behavioral information of the second terminal; and
 	send the exception information of the second terminal to a policy control function network element; and 
 	wherein the first terminals and the second terminal are mobile terminals.
 

Allowable Subject Matter

2.	Claims 1, 6-8, 11, 15-17, and 20-31 are allowed.

3.	The following is an examiner’s reason for allowance:
 Regarding claims 1 and 30, S2-183604 ("Solution for performance improvement and supervision of mIoT terminals", SA WG2 Meeting #127, 16-20 April, 2018, Sanya, China, China Mobile, S2-183604) discloses a method comprising: 
 	obtaining, by a data analytics network element, terminal behavioral information of a plurality of terminals; 
 	determining, by the data analytics network element, expected terminal behavioral information based on the terminal behavioral information; 
determining, by the data analytics network element, exception information of a terminal based on the expected terminal behavioral information; and 
 receiving, by a policy control function network element, the exception information of the terminal from the data analytics network element.  
Iwai et al. (US 2015/0099506 A1) discloses a monitoring server performing communication with a subscriber server to update subscriber data regarding a mobile terminal based on behavior data received from the mobile terminal. 
Walker et al. (US 8,655,307 B1) discloses developing and modifying models of power consumption in powered devices based on measurements, characteristics, and past and current usage histories of device applications, sensors, communication mechanisms, component usage, available power sources, or current and anticipated locations.
  	However, neither S2-183604, Iwai et al., nor Walker et al. teaches or suggests or made obvious sending, by the first core network element, first terminal behavioral information of a second terminal to the data analytics network element based on determination, by the first core network element, from a comparison of the first terminal behavior information of the second terminal to the received expected terminal behavior information from the data analytics network element, wherein the first terminal behavioral information of the second terminal does not match the expected terminal behavioral information, and wherein the second terminal is one of the plurality of first terminals.

	Regarding claim 11, S2-183604 ("Solution for performance improvement and supervision of mIoT terminals", SA WG2 Meeting #127, 16-20 April, 2018, Sanya, China, China Mobile, S2-183604) discloses a system comprising: 
 	a data analytics network element comprising: 
 	at least one processor; and 
 	a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the data analytics network element to: 
 	obtain terminal behavioral information of a plurality of terminals; 
determine expected terminal behavioral information based on the terminal behavioral information; 
determine exception information of a terminal based on the expected terminal behavioral information; and 
a policy control function network element configured to receive the exception information of the terminal from the data analytics network element. 
Iwai et al. (US 2015/0099506 A1) discloses a monitoring server performing communication with a subscriber server to update subscriber data regarding a mobile terminal based on behavior data received from the mobile terminal. 
Walker et al. (US 8,655,307 B1) discloses developing and modifying models of power consumption in powered devices based on measurements, characteristics, and past and current usage histories of device applications, sensors, communication mechanisms, component usage, available power sources, or current and anticipated locations. 
  	However, neither S2-183604, Iwai et al., nor Walker et al. teaches or suggests or made obvious receive, from the first core network element, first terminal behavioral information of a second terminal based on the first core network element’s determination from a comparison of the first terminal behavior information of the second terminal to the received expected terminal behavior information from the data analytics network element, wherein the first terminal behavioral information of the second terminal does not match the expected terminal behavioral information, and wherein the second terminal is one of the plurality of first terminals.

	Regarding claim 20, S2-183604 ("Solution for performance improvement and supervision of mIoT terminals", SA WG2 Meeting #127, 16-20 April, 2018, Sanya, China, China Mobile, S2-183604) discloses a data analytics network apparatus comprising: 
 	at least one processor; and 
 	a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the data analytics network apparatus to: 
 	obtain terminal behavioral information of a plurality of terminals; 
 	determine expected terminal behavioral information based on the terminal behavioral information; 
 	determine exception information of a terminal based on the expected terminal behavioral information; and 
send the exception information of the terminal to a policy control function network element.
Iwai et al. (US 2015/0099506 A1) discloses a monitoring server performing communication with a subscriber server to update subscriber data regarding a mobile terminal based on behavior data received from the mobile terminal. 
Walker et al. (US 8,655,307 B1) discloses developing and modifying models of power consumption in powered devices based on measurements, characteristics, and past and current usage histories of device applications, sensors, communication mechanisms, component usage, available power sources, or current and anticipated locations. 
  	However, neither S2-183604, Iwai et al., nor Walker et al. teaches or suggests or made obvious receive, from the first core network element, first terminal behavioral information of a second terminal based on the first core network element’s determination from a comparison of the first terminal behavior information of the second terminal to the received expected terminal behavior information from the data analytics network apparatus, wherein the first terminal behavioral information of the second terminal does not match the expected terminal behavioral information, and wherein the second terminal is one of the plurality of first terminals.

 	Regarding claim 31, S2-183604 ("Solution for performance improvement and supervision of mIoT terminals", SA WG2 Meeting #127, 16-20 April, 2018, Sanya, China, China Mobile, S2-183604) discloses a non-transitory computer readable storage medium configured to store program instructions, which when executed by at least one processor of a data analytics network apparatus, cause the data analytics network apparatus to: 
 	obtain terminal behavioral information of a plurality of terminals; 
 	determine expected terminal behavioral information based on the terminal behavioral information; 
 	determine exception information of a terminal based on the expected terminal behavioral information; and 
send the exception information of the terminal to a policy control function network element.
Iwai et al. (US 2015/0099506 A1) discloses a monitoring server performing communication with a subscriber server to update subscriber data regarding a mobile terminal based on behavior data received from the mobile terminal. 
Walker et al. (US 8,655,307 B1) discloses developing and modifying models of power consumption in powered devices based on measurements, characteristics, and past and current usage histories of device applications, sensors, communication mechanisms, component usage, available power sources, or current and anticipated locations. 
  	However, neither S2-183604, Iwai et al., nor Walker et al. teaches or suggests or made obvious receive, from the first core network element, first terminal behavioral information of a second terminal based on the first core network element’s determination from a comparison of the first terminal behavior information of the second terminal to the received expected terminal behavior information from the data analytics network apparatus, wherein the first terminal behavioral information of the second terminal does not match the expected terminal behavioral information.

4. 	All the dependent claims are also allowed based on their dependency on claims 1, 11, 20, and 30-31.
  
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643
                                                                                                                                                                                        /JINSONG HU/Supervisory Patent Examiner, Art Unit 2643